      Case 2:20-cv-02916-NJB-MBN Document 125 Filed 08/14/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 NYRON HARRISON AND THELMA       *
 WILLIAMS, INDIVIDUALLY AND ON   *
 BEHALF OF THEIR MINOR CHILD,    * CASE NO. 20-cv-02916
 K.H.                            *
                                 * SECTION G, DIVISION 5
 VERSUS                          *
                                 * DISTRICT JUDGE: BROWN
 JEFFERSON PARISH SCHOOL         *
 BOARD, DR. JAMES GRAY,          * MAGISTRATE JUDGE: NORTH
 CECILY WHITE, TERRI JOIA,       *
 AND PATRICIA ADAMS              *
                                 *
 * * * * * * * * * * * * * * * * *

                           JOINT STIPULATION OF DISMISSAL

       NOW INTO COURT, through undersigned counsel, come Defendants, the Jefferson

Parish School Board, Dr. James Gray, Cecily White, Terri Joia, Patricia Adams, and Benjamin

“Clay” Moïse, II (“Defendants”) and Plaintiffs, Nyron Harrison and Thelma Williams,

individually and on behalf of their minor child, Ka’Mauri Harrison (“Harrison-Williams”) and

hereby stipulate and move this Court to dismiss all claims of Harrison-Williams as set forth in the

Complaint, First Amending and Supplemental Complaint, Second Amending and Supplemental

Complaint, and Third Amending and Supplemental Complaint and Defendants’ Counterclaim

against Harrison-Williams in the above-captioned matter with prejudice, especially and

specifically reserving all claims by Defendants against the Louisiana Attorney General as set forth

in the Counterclaim, and reserving all claims made by the Louisiana Attorney General against

Defendants.

       Harrison-Williams and Defendants have mutually agreed to compromise and settle all

known and unknown claims and causes of action of any nature whatsoever against each other, and

to further release each other from any and all liability, relating in any way to the claims alleged by


                                                  1                                           326770.v1
     Case 2:20-cv-02916-NJB-MBN Document 125 Filed 08/14/21 Page 2 of 2



Harrison-Williams against Defendants, and by Defendants against Harrison-Williams in

Defendants’ Counterclaim. Defendants expressly and specifically reserve and do not waive their

claims against the Louisiana Attorney General in Defendants’ Counterclaim.


       Respectfully submitted, this 14th day of August, 2021.



 /s/ Chelsea B. Cusimano                         /s/ Eve B. Masinter
 Chelsea B. Cusimano, Bar #34857                E. Fredrick Preis, Jr. (La. Bar No. 10704)
 Douglas R. Kraus, Bar #26668                   Eve B. Masinter (La. Bar No. 1218), T.A.
 Brener & Kraus, L.L.C.                         Matthew M. McCluer (La. Bar No. 33970)
 3640 Magazine Street                           BREAZEALE, SACHSE & WILSON, L.L.P.
 New Orleans, LA 70115                          First Bank & Trust Tower, Suite 1500
 Telephone: (504) 302-7802                      909 Poydras Street
 Facsimile: (504) 304-4759                      New Orleans, LA 70112-4004
 Email: cbcusimano@bernerlawfirm.com            Telephone: (504) 619-1800
 dkraus@bernerlawfirm.com                       Fax: (504) 584-5452
                                                Email: efp@bswllp.com
 Counsel to Plaintiffs, Nyron Harrison,         eve.masinter@bswllp.com
 Thelma Williams, and their minor child,        matthew.mccluer@bswllp.com
 Ka’Mauri Harrison                              Counsel for Defendants, Jefferson Parish
                                                School Board, Dr. James Gray, Cecily White,
                                                Terri Joia, Patricia Adams, and Benjamin
                                                “Clay” Moïse, II




                                                                                       326770.v1
